FILED
                                                                          September 19, 2022
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CECIL BARTRAM,
Claimant Below, Petitioner

vs.)   No. 21-0479 (BOR Appeal No. 2056051)
                   (Claim No. 2019019960)

CORONADO GROUP, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Cecil Bartram, by Counsel J. Robert Weaver, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Coronado Group, LLC,
by Counsel Steven K. Wellman, filed a timely response.

        The issue on appeal is compensability. The claims administrator rejected the claim on April
3, 2019. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the decision
in its November 30, 2020, Order. The Order was affirmed by the Board of Review on May 20,
2021.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (c) In reviewing a decision of the Board of Review, the Supreme Court of
       Appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning, and conclusions . . . .

              (d) If the decision of the board represents an affirmation of a prior ruling by
       both the commission and the Office of Judges that was entered on the same issue
                                                 1
       in the same claim, the decision of the board may be reversed or modified by the
       Supreme Court of Appeals only if the decision is in clear violation of constitutional
       or statutory provision, is clearly the result of erroneous conclusions of law, or is
       based upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo
       reweighing of the evidentiary record . . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Bartram, an equipment operator, alleges that he developed carpal tunnel syndrome as
a result of his job duties. A September 8, 2018, EMG, interpreted by Victor Jaramillo, M.D.,
showed entrapment neuropathy, mild on the left and moderate on the right, consistent with carpal
tunnel syndrome. Cervical radiculopathy could not be ruled out. On February 21, 2019, Dr.
Jaramillo found sensory deficit for pinprick and temperature in both hands and forearms upon
examination. Tinel’s sign was positive in both wrists. He diagnosed polyneuropathy and carpal
tunnel syndrome.

        C. Dale Cook, PA-C, with Family Healthcare Associates, Inc., saw Mr. Bartram on March
11, 2019, for bilateral hand pain and carpal tunnel syndrome. An EMG was positive for carpal
tunnel syndrome. It was noted that Mr. Bartram was previously diagnosed with chronic lumbar
pain and high cholesterol. The Employees’ and Physicians’ Report of Injury was completed on
March 11, 2019, and indicates Mr. Bartram developed bilateral carpal tunnel syndrome as a result
of his employment.

        Mr. Bartram completed a Carpal Tunnel Syndrome Questionnaire on March 20, 2019, in
which he indicated he was a strip-mining equipment operator. He operated a loader, dozer, rock
truck, and water truck. He also used hand tools. Samuel Muscari, D.O., opined in a March 27,
2019, Carpal Tunnel Syndrome Physician Questionnaire that Mr. Bartram developed carpal tunnel
syndrome as a result of repetitive hand movements while operating heavy equipment. The
employer completed a Carpal Tunnel Syndrome Employer Questionnaire on March 28, 2019. It
indicates Mr. Bartram was a water truck operator, truck operator, loader operator, rock truck
operator, and truck scale cleaner. He also picked up trash occasionally. Mr. Bartram drove a large
rock truck with power steering and automatic shifting.

        Rebecca Thaxton, M.D., performed a Physician Review on April 2, 2019, in which she
found that Mr. Bartram does not suffer from occupationally induced carpal tunnel syndrome. She
noted that Mr. Bartram’s job duties involved driving various trucks and operating equipment. Mr.
Bartram reported ten to twelve hours of continuous firm grip, bending, and rotating both wrists.
The employer stated that Mr. Bartram drove a large rock truck with power steering and shifting. It
stated that there was no need to firmly grip the steering wheel because such trucks are
manufactured to be easy to drive. The employer asserted that the wheel was as easy to turn as that
                                                2
in a normal vehicle. Further, Mr. Bartum’s job required a firm grip a few times a day. Mr. Bartram
was required to occasionally tighten or loosen nozzles with wrenches but not frequently. Dr.
Thaxton opined that Mr. Bartum’s job description was not consistent with an increased risk of
development of carpal tunnel syndrome. The claims administrator rejected the claim on April 3,
2019.

        Mr. Bartram testified in a September 17, 2019, deposition that he drove a water truck but
had to run dozers and loaders sometimes. The loaders were operated with joysticks, and he had to
operate one for six months when his water truck broke. Mr. Bartram stated that he also used hand
tools to service equipment. Mr. Bartram testified that he currently has numbness and tingling in
his hands that started three to five years prior. Mr. Bartram stated that he has high blood pressure
and smoked cigarettes in the past. Mr. Bartram testified that his symptoms had not improved in
the time that he had been off of work. A September 19, 2019, treatment note by Connie Cook, PA-
C, indicates Mr. Bartram was seen for hand pain and was diagnosed with carpal tunnel syndrome.

        Prasadarao Mukkamala, M.D., performed an Independent Medical Evaluation on
September 23, 2020, in which he noted that Mr. Bartram stopped working due to back pain. He
underwent left carpal tunnel release eight months prior. The symptoms ceased for two months and
then returned. Mr. Bartram stated that his symptoms did not get better after he stopped working.
Dr. Mukkamala opined that Mr. Bartram’s carpal tunnel syndrome was not the result of his
occupational duties. He stated that the fact that Mr. Bartram’s symptoms did not improve when he
quit working indicates his carpal tunnel syndrome was not the result of his occupational duties.
Dr. Mukkamala opined that Mr. Bartram’s job duties do not involve the high force, repetitive
movements and awkward positioning known to cause carpal tunnel syndrome. He noted
nonoccupational risk factors in the form of obesity and generalized polyneuropathy.

       The Office of Judges affirmed the claims administrator’s rejection of the claim in its
November 30, 2020, Order. It found that the most comprehensive evaluation of record was the one
performed by Dr. Mukkamala. Dr. Mukkamala stated that Mr. Bartram’s work activities were not
the kind of forceful repetitive movements known to cause carpal tunnel syndrome. Further, Mr.
Bartram’s symptoms did not improve when he ceased working. Dr. Mukkamala also noted that
Mr. Bartram had confounding conditions in the form of obesity and polyneuropathy, which
increase his risk for carpal tunnel syndrome. The Board of Review adopted the findings of fact and
conclusions of law of the Office of Judges and affirmed its Order on May 20, 2021.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Comp. Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970). West
Virginia Code of State Rules § 85-20-41.5 provides that workers who perform high force,
repetitive manual movements are at high risk for the development of carpal tunnel syndrome. West
Virginia Code of State Rules § 85-20-41.4 states that confounding conditions, such as obesity, can
precipitate carpal tunnel syndrome symptoms. The evidence indicates that Mr. Bartram’s work
duties do not involve the kind of high force, repetitive movements known to cause carpal tunnel

                                                 3
syndrome. Further, Mr. Bartram suffers from conditions known to contribute to the development
of carpal tunnel syndrome.


                                                                                   Affirmed.
ISSUED: September 19, 2022


CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice C. Haley Bunn

DISSENTING:

Justice William R. Wooton

Justice William R. Wooton would set the case for Rule 19 oral argument.




                                              4